 


110 HR 4629 IH: To suspend temporarily the duty on 2-(Methylthio)-4-(trifluoromethyl) benzoic acid.
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4629 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mr. Graves introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on 2-(Methylthio)-4-(trifluoromethyl) benzoic acid. 
 
 
1.2-(Methylthio)-4-(trifluoromethyl) benzoic acid 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902._._2-(Methylthio)-4-(trifluoromethyl) benzoic acid (CAS No. 142994–05–6) (provided for in subheading 2930.90.43)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
